DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 2-21 are currently pending.
Claims 14-21 are newly added
Claim 1 is cancelled.
Response to Arguments
Applicant’s arguments, see page 9, filed 10/20/2021, with respect to the specification objections have been fully considered and are persuasive. The abstract objection has been withdrawn per applicants newly filed abstract.
Applicant’s arguments, see page 9, filed 10/20/2021, with respect to the 102 rejection with Honeywell have been fully considered and are persuasive. The 102 rejection has been withdrawn per applicant’s amendments.
Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Additional prior arts made of record:  Someda US20110106478 (hereinafter “Someda”) discloses a photoacoustic apparatus, a light source irradiates an inspection target with pulsed light; a detector detects acoustic waves generated in the inspection target due to interaction of the pulsed light with the inspection target, and outputs detection signals corresponding to the detected acoustic waves; a light-quantity measurement unit measures the quantity of the light 
However, Someda fails to disclose a calibration unit comprising at least one processor, configured to calculate calibration information, wherein a light emitter of the photoacoustic sensor is configured to emit, a first electromagnetic spectrum that is sensitive to a gas and a second electromagnetic spectrum that is not sensitive to the gas, wherein the photoacoustic sensor is configured to provide at least two measurement signals based on the first and the second electromagnetic spectrum passing through the gas, wherein the calibration unit is configured to compare the at least two measurement signals to obtain the calibration information, and wherein the calibration unit is configured to apply the calibration information to the photoacoustic sensor to perform the in-situ calibration.
Rezachek et al US20120279279 (hereinafter “Rezachek”) discloses a photoacoustic detector wherein control circuits compensate for long term variations of components therein including a light source and sensing microphones. The control circuits intermittently energize the source to evaluate changes in at least source resistance. The control circuits intermittently energize an acoustic generator to evaluate changes in one or more generator responsive microphones. (Fig 1-2B, Paragraph 0009-0028)
However, Rezachek fails to disclose a calibration unit comprising at least one processor, configured to calculate calibration information, wherein a light emitter of the photoacoustic sensor is configured to emit, a first electromagnetic spectrum that is sensitive to a gas and a 
Prior arts such as Someda and Rezachek made available do not teach, or fairly suggest, a calibration unit comprising at least one processor, configured to calculate calibration information, wherein a light emitter of the photoacoustic sensor is configured to emit, a first electromagnetic spectrum that is sensitive to a gas and a second electromagnetic spectrum that is not sensitive to the gas, wherein the photoacoustic sensor is configured to provide at least two measurement signals based on the first and the second electromagnetic spectrum passing through the gas, wherein the calibration unit is configured to compare the at least two measurement signals to obtain the calibration information, and wherein the calibration unit is configured to apply the calibration information to the photoacoustic sensor to perform the in-situ calibration.
Hence the best prior art of record fails to teach the invention as set forth in claims  2-21 and the examiner can find no teaching of the specific invention, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855